                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                   EASTERN DIVISION

 In Re:                                            }
          Tammy Smith                              }            Case No. 20-40135-JJR-13
                                                   }
                 Debtor                            }            Chapter: 13
                                                   }
          SSN: xxx-xx-9459                         }

                                    CONFIRMATION ORDER

        Due and proper notice having been given of the hearing on confirmation of the proposed
 Chapter 13 Plan dated March 18, 2020, Doc.#30 (the “Plan”), and said hearing having been held
 on April 2, 2020, it is hereby ORDERED as follows:

 1.       Confirmation. The Plan is confirmed as modified by this Order. To the extent there is
          any conflict or inconsistency between the Plan and this Order, this Order shall be
          controlling.

 2.       Payments. Debtor(s) shall pay to Linda B. Gore, the Standing Chapter 13 Trustee
          (“Trustee”) for this Division, $1,421.00 per month for 60 months beginning 30 days after
          the date of the filing of the initial plan or entry of the order for relief in this case,
          whichever was earlier.

 3.       Claims. To be paid there must be filed a written proof of claim in proper form for each
          claim. A properly filed claim will be paid as filed unless such claim is otherwise
          provided for in the Plan, or unless a written objection is filed in accordance with the
          Bankruptcy Code (“Code”), the Federal Rules of Bankruptcy Procedure and the Local
          Rules of this Court. If an objection is filed, the Court will determine whether the claim
          will be allowed, disallowed, or modified.

 4.       Attorney’s fee. The attorney shown on the Plan as representing the Debtor(s) is allowed
          fees of $3,500.00. Additional attorney’s fees or expenses may be paid only after approval
          by the Court.

 5.       Pre-confirmation Adequate Protection. As soon as is practicable, the Trustee shall
          disburse to secured creditors whose claims are secured by purchase money security
          interests in personal property, all pre-confirmation adequate protection payments received
          by the Trustee pursuant to Code § 1326(a)(1)(C).

 6.       Payments by Trustee. From pre- and post-confirmation payments made under the Plan,
          the Trustee shall distribute –

   (a)    The Trustee’s percentage fee currently due from all payments under the Plan;

   (b)    Before any other distributions, any unpaid filing fees to the Clerk of the Court due under
          28 U.S.C. § 1930(a)(1)(B);


Case 20-40135-JJR13         Doc 34    Filed 04/03/20 Entered 04/03/20 11:09:13            Desc Main
                                     Document     Page 1 of 3
   (c)   Commencing as soon as is practicable following confirmation, monthly payments on
         claims due under Code § 1326(b); provided that if secured claims are to be paid under the
         Plan, payments made pursuant to this paragraph shall be made concurrently with each
         monthly payment to secured claimholders; and provided further that if excess funds
         remain on hand after paying Trustee’s fees, filing fees, all scheduled pass-through
         maintenance residential mortgage payments that have come due even if no claim has
         been filed, pre-confirmation adequate protection payments due under paragraph 5 above,
         and the initial fixed monthly payments to secured creditors due under paragraph 6(d)
         below, then, unless otherwise provided in paragraph 11 below, any excess funds on hand
         may be paid toward the attorney’s fee due under paragraph 4 above;

   (d)   Commencing with the first distribution after confirmation and monthly thereafter,
         payments to the holder of each allowed secured claim (provided no objection is pending),
         in the respective amounts shown below, and pursuant to Code § 1325(a)(5)(B)(iii)(I),
         such payments shall continue for each consecutive month thereafter until said claim is
         paid in full (In re Kirk, 465 B.R. 300 (Bankr. N.D. Ala. 2012)):

                                                          Claim     Interest    Fixed
                               Creditor                  Number       Rate     Payment

                    Home Point Financial (Ongoing)          9        N/A       $698.00
                    Home Point Financial (Arrears)          9        N/A       $108.93
                      Americredit – GM Financial            4       5.25%      $331.78
                          Farmers Furniture                 5       5.25%      $12.17



   (e)   In the manner provided in the Plan, to holders of claims entitled to priority under Code §
         507, provided that in any event payment of such claims shall comply with Code §
         1322(a)(2) and (4);

   (f)   Any remaining funds, pro rata to holders of allowed non-priority, unsecured claims; and

   (g)   Any debt or claim not addressed by this Order shall be administered in accordance with
         the Plan and applicable laws.

 7.      Direct-Pay Claims. Debtor(s) shall timely pay all creditors whose claims are to be paid
         direct to such creditor (not through the Trustee) pursuant to the Plan. Such creditors are
         granted limited relief from the automatic stay to contact Debtor(s) by mail or telephone
         with respect to post-petition (not pre-petition) payments.

 8.      Domestic Support and Utilities. Unless paid by the Trustee, Debtor(s) shall timely pay
         all ongoing child support, alimony and utility obligations which become due during the
         term of the Plan, and the automatic stay is terminated to allow collection of all such
         obligations or to enforce any order or contract associated with such obligations.




Case 20-40135-JJR13        Doc 34     Filed 04/03/20 Entered 04/03/20 11:09:13           Desc Main
                                     Document     Page 2 of 3
 9.     Adjustments to Mortgage and Mobile Home Installments. If the Plan proposes to
        include ongoing mortgage or mobile home installments in the payments to be disbursed
        by the Trustee, and if, during the pendency of the case, the Trustee is notified that such
        ongoing installments have increased, then if no objection is filed by Debtor(s) to the
        proposed increase within twenty-one (21) days of the filing of said notice, the proposed
        increase shall become effective without further notice. The “base” of the Plan shall
        increase according to the increased Plan payment amounts.

 10.    Previous Extend/Impose Stay Order. If an order was previously entered in this case
        pursuant to Code Section 362(c)(3) or (4) extending or imposing the automatic stay (the
        “Previous Order”), then notwithstanding Code Section 1327(a), all terms, conditions and
        limitations of the Previous Order shall continue in full force and effect, and shall take
        precedence and be controlling over anything to the contrary in this Order or in the Plan.

 11.    Postpetition Debt. Debtors are prohibited from incurring any new financial obligations
        during the pendency of this case without first obtaining approval from the Chapter 13
        Trustee or the Court. Violation of this provision may lead to dismissal of the case, and
        may create a 180-day bar on refiling pursuant to Code Section 109(g).

 12.    Dismissal. If this case is dismissed, any monies received prior to the date of the order of
        dismissal shall be distributed according to the confirmed plan.

 13.    Other.

 Dated: April 3, 2020
                                                     /s/James J. Robinson
                                                     James J. Robinson
                                                     Chief United States Bankruptcy Judge

 /sog




Case 20-40135-JJR13       Doc 34    Filed 04/03/20 Entered 04/03/20 11:09:13            Desc Main
                                   Document     Page 3 of 3
